Citation Nr: 1641893	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent prior to September 28, 2010, for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to an initial disability rating in excess of 50 percent from September 28, 2010, therefrom (excluding a period of temporary total disability rating from August 5, 2013 to October 1, 2013) for PTSD with alcohol abuse.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the May 2010 Statement of the Case (SOC) annotated that the Veteran's claim for an increased rating had been received in September 2010.  The September 2010 claim form is not associated with the file.  The initial rating decision granting entitlement to PTSD was rendered in July 2010 and the Veteran received a notification of the decision August 2010.  Since the Veteran promptly responded one month later with a request for an increase, the Board will presume that the document was a Notice of Disagreement (NOD) with regard to the initial rating decision.  The Veteran's response met the timely filing requirements for a NOD under 38 C.F.R. § 20.302(a).  Therefore, the Board will treat the claim as an initial rating increase as opposed to an increased rating claim after grant of a service-connected disability.  38 C.F.R. § 4.3; Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  Thus, the Veteran's initial claim for PTSD is based on his claim form dated in November 2009.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The issues of an initial increased rating above 50 percent from September 28, 2010, therefrom (excluding a period of temporary total disability rating from August 5, 2013, to October 1, 2013) for PTSD with alcohol abuse and entitlement TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 28, 2010, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent, prior to September 28, 2010, for PTSD with alcohol abuse, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.321 (2015).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in November 2009.  The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that there sufficient records to adjudicate the Veteran's PTSD prior to September 28, 2010.  However, further development will be required for later stages of his PTSD disability, as will be discussed below in the remand directives.  The Veteran was afforded VA examinations for PTSD in June 2010, December 2010 and February 2013.  Additionally, the Veteran was examined by a VA doctor regarding the TDIU claim in April 2013.  The examiners provided medical opinions that considered the Veteran's prior medical history, lay statements, rating criteria, and described the disability with sufficient detail so that the claim could be fully evaluated.  Thus, the Board finds the opinions adequate to adjudicate the claim.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings of distinct time periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Estban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 30 percent rating are:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as; depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

Under the General Rating Formula, the criteria for a 50 percent rating are:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The nomenclature employed in the rating schedule is based upon the DSM-5.  38 C.F.R. § 4.130.  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero to 100 percent, representing the psychological, social and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board notes VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside of the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited to solely whether a veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

PTSD from November 3, 2009 to September 28, 2010

In July 2010, the Veteran was initially assigned a 30 percent disability rating for PTSD, effective November 3, 2009.  The Veteran asserted that a higher disability rating was warranted.

In June 2010, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with PTSD related to military sexual trauma (MST).  The Veteran's symptoms included reoccurring nightmares, difficulty falling asleep, avoidance of social situations, aversion to intimacy, and a lack of trust in dealing with people, especially men.  Additionally, the Veteran had begun drinking after the incident and was being treated for alcohol dependence.  The examiner noted that the Veteran was in remission after not drinking for approximately three weeks at the time of the examination.

The examiner also noted that the Veteran had been released from a VA Domiciliary Program (DOM) where he had been treated for mental health and alcohol dependence in February 2010.  The examiner opined that the Veteran's alcohol dependence was at least as likely as not related to, and caused by, his post-traumatic stress disorder and was generally an ineffective attempt at self-medication.

During the June 2010 examination, the Veteran complained of intrusive recollections of his sexual assault approximately three times per month.  The Veteran asserted that when he experienced the recollections he would "isolate and hibernate."  He became socially avoidant from others and he had nightmares involving his MST about once a month.  Moreover, he attempted to use ethanol to block out thoughts of MST.

The examiner recorded that the Veteran was fully oriented, arrived on time for the examination, was adequately groomed, and was cooperative.  He described his behaviors as uniformly appropriate with no observations of psychometric agitation or slowing.  There were no episodes of panic attacks, obsessive compulsive behaviors, hallucination, or delusions reported.  The Veteran did reveal that he had attempted suicide in 1994.  The examiner noted that the Veteran had fleeting suicidal ideation without plan or intention.  In addition, the Veteran was able to perform all of his activities of daily living (ADLs) without assistance.  The Veteran was able to dress himself, to feed himself, to perform his own personal hygiene, to drive a vehicle, and to manage his finances.  

Socially, the Veteran reported that he got along with his siblings about "50/50," had very few friends, and he was living with his girlfriend.  He was also attending Alcoholics Anonymous meetings twice a week.

With respect to work, the Veteran had been laid off from roofing and siding job due to economic difficulties.  He stated that he had been working at the company for about five years and had maintained regular attendance.  He also reported he was a "good performer" and that he got along with co-workers.  The Veteran was anticipating being called back to work once the business was able to secure enough work to sustain a crew.

The examiner concluded that the Veteran's PTSD disorder was mild in severity and caused moderate social dysfunction.  Additionally, the examiner stated that the Veteran's PTSD caused no occupational dysfunction.

During this stage of the appeal the Veteran also applied for Social Security Disability.  A July 2009 to April 2010 Social Security Administration (SSA) Psychiatric Review reflects that the Veteran had moderate functional limitations with regard to social functioning; concentration; persistence or pace; ADLs; and the Veteran experienced one or two episodes of decompensation.  The report concluded that the Veteran was not significantly limited in the ability to understand and remember very short and simple instructions; moderately limited in the ability to understand and remember detailed instructions; not significantly limited in the ability to perform activities within a schedule; had the ability to maintain regular attendance; and be punctual without special supervision.  

Following review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD was not warranted at any time prior to September 28, 2010. Throughout this stage of the appeal the evidence does not demonstrate an occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating.  In this regard, the Veteran had maintained full-time employment for five years until the economy turned; it appears that the Veteran  had been successful in performing his job functions and had been able to get along with his co-workers.  He had family interactions on a consistent basis and lived with his girlfriend.  Although, there was reference to suicidal thoughts, there was no plan and the last actual attempt was more than a decade prior.  In any event, during the rating period in question there is no showing that suicidal ideation had an impact on his social and occupational functioning beyond the extent already contemplated by the assigned rating in effect.  Overall, the June 2010 VA examiner concluded that the Veteran's symptomatology caused moderate impact socially and no occupational impact.  Thus, during this time frame, the disability picture did not more closely approximate the next higher 50 percent disability rating.  

In sum, the preponderance of the evidence does not show a disability picture commensurate with the  next-higher 50 percent disability rating.  Therefore, reasonable doubt does not arise, and the claim for a rating in excess of 30 percent prior to September 28, 2010, for PTSD with alcohol abuse, must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102, 4.3, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to September 28, 2010, for PTSD with alcohol abuse, is denied.


REMAND

During the Veteran's testimony at his April 2016 Video Hearing, he asserted that he was receiving treatment at the VA with two separate doctors for his PTSD.  The evidence of record shows that the file only contains VA records through May 2014.  In order to thoroughly evaluate the Veteran's PTSD disability picture after September 28, 2010, updated VA treatment records are warranted.  38 C.F.R. § 3.159.  Therefore, the Board will remand the claim to request additional VA records in order to determine if the Veteran's PTSD symptomatology entitles him to an initial disability rating in excess of 50 percent for his PTSD with alcohol abuse disability, from September 28, 2010, thereafter.

In addition, the Veteran's February 2013 TDIU claim is inextricably intertwined with the PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  (two issues are "inextricably intertwined" when they are so closely together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the TDIU issue will be remanded with the PTSD claim.

Accordingly, the case is REMANDED for the following action:

1. Request updated VA Treatment Records from May 2014 to the present.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


